                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION



EUGENE LOUIS STACY,                                                Case No. 6: 16-cv-00029-JE
                                                                                      ORDER
               Petitioner,
       vs.

JEFF PREMO,

               Respondent.



AIKEN, District Judge:

       Magistrate Judge John Jelderks has filed his Findings and Recommendation ("F &R") (doc.

46) recommending that the Comi deny the Amended Petition for Writ of Habeas Corpus. (doc. 28)

Magistrate Judge Jelderks further recommended that this action be dismissed with prejudice and

no Certificate of Appealability be issued.    This case is now before me.     See 28 U.S.C. §

636(b)(l)(B) and Fed. R. Civ. P. 72(b).

       When either patiy objects to any portion of a magistrate judge's F&R, the district court

must make a de novo determination of that pmiion of the magistrate judge's report. See 28 U.S.C.

§ 636(b)(l); McDonnell Douglas Corp. v. Commodore Business }vfachines, inc., 656 F.2d 1309,

1313 (9th Cir. 1981), cert denied, 455 U.S. 920 (1982).

PAGEi-ORDER
       Petitioner has filed timely objections (doc. 48) and respondent has filed a timely response

(doc. 49) Having reviewed the objections and the file of this case, the Comt finds no error in

Magistrate Judge Jelderks' order.

       Thus, the Comt adopts Magistrate Judge Jelderks' F&R (doc. 46) in its entirety.

Accordingly, this action is dismissed with prejudice. The Comt declines to issue a Certificate of

Appealability on the basis that petitioner has not made a substantial showing of the denial of a

constitutional right. See 28 U.S.C. § 2253(c)(2).

       IT   rs so ORDERED.
       Dated this 22 nd day of March, 2019.




                                            Ann Aiken
                                    United States District Judge




PAGE 2 -ORDER
